DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not entirely persuasive. The arguments and/or amendments made to overcome the objection to the specification and the 35 U.S.C. 112 rejections are persuasive. However, the amended subject matter related to the “bot device” is disclosed by the prior art of record, Ventilla et al., United States Patent Application Publication Number 2011/0106895 A1. Paragraphs [0022] and [0044] of Ventilla et al. disclose the answerer may be a bot device as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventilla et al., United States Patent Application Publication No. 2011/0106895 A1 (hereafter referred to as “Ventilla”).

As to claim 1, Ventilla discloses an interaction device related to provision of an answer to a question from a user (Figure 3; ¶ [0085]), the interaction device comprising:
	processing circuitry configured to generate first narrowing down information for specifying a bot device that answers the question from the user on the basis of the question from the user (¶¶ [0022] and [0044], wherein the answerer may be a bot device; ¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics); and
	specify the bot device on the basis of the first narrowing down information (¶¶ [0022] and [0044], wherein the answerer may be a bot device; ¶ [0023], lines 17-21; ¶ [0046], wherein the process of progressively identifying and contacting candidate answerers based on the received question is described).

As to claim 2, Ventilla discloses the interaction device of claim 1, wherein the processing circuitry generates the first narrowing down information on the basis of a word obtained from the question from the user (¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics).

As to claim 3, Ventilla discloses the interaction device of claim 1, wherein the processing circuitry updates the first narrowing down information on the basis of first update information for updating the generated first narrowing down information (¶ [0055]).

As to claim 4, Ventilla discloses the interaction device of claim 3, wherein the processing circuitry is configured to output information related to the first narrowing down information and obtain a first user answer that is an answer of the user for the information related to the first narrowing down information, wherein the processing circuitry updates the first narrowing down information using the first user answer as the first update information (¶ [0055]).

As to claim 5, Ventilla discloses an interaction answer system that interacts with a user and provides an answer to a question from the user (Figure 3; ¶ [0085]), the interaction answer system comprising:
a first bot device and at least two or more second bot devices (Figure 2; ¶¶ [0022] and [0044], wherein the answerer may be a bot device; ¶ [0040]);
wherein the first bot device includes processing circuitry configured to implement:
a first generation unit configured to generate first narrowing down information for specifying at least one of the second bot devices on the basis of the question from the user (¶ [0023], lines 14-17, wherein the system identifies a potential answerer of the question based on the identified topics of the question; Page 8, Table 3, wherein keywords may be matched to topics); and
a specification unit configured to specify the second bot device corresponding to the question from the user on the basis of the first narrowing down information (¶ [0023], lines 17-21; ¶ [0046], wherein the process of progressively identifying and contacting candidate answerers based on the received question is described), and
each of the second bot devices includes processing circuitry configured to implement:
a second generation unit configured to generate second narrowing down information for specifying the answer to the question on the basis of the question from the user (Figure 4, wherein the answer is further narrowed down to identify an entity in the answer; ¶¶ [0085] and [0086]); and
an answer generation unit configured to generate and output the answer to the question from the user on the basis of the second narrowing down information (Figure 4, wherein an answer is provided including a link related to the identified entity; ¶¶ [0085] and [0086]).

As to claim 6, Ventilla discloses the interaction answer system of claim 5, wherein the specification unit shares the first narrowing down information generated by the first generation unit with the specified second bot device, and the second generation unit generates the second narrowing down information on the basis of the first narrowing down information shared by the specification unit (Figure 4, wherein the answer is further narrowed down to identify an entity in the answer; ¶¶ [0055], [0085], and [0086]).

As to claim 7, Ventilla discloses the interaction answer system of claim 5, wherein, in a case in which the answer generation unit is not able to generate the answer to the question from the user, the answer generation unit outputs answer impossibility information indicating that the answer is not able to be generated, and the specification unit specifies at least one of the second bot devices other than the second bot device which has output the answer impossibility information, on the basis of the answer impossibility information (¶¶ [0045] and [0046], wherein if the answerer is unavailable or if they are unable to answer the question effectively, this may be interpreted as an impossibility to answer the question).

As to claim 8, Ventilla discloses the interaction answer system of claim 7, wherein the answer generation unit outputs the second narrowing down information used when generating the answer to the question from the user, in addition to the answer impossibility information, and the specification unit specifies at least one of the second bot devices other than the second bot device that has output the answer impossibility information on the basis of the answer impossibility information and the second narrowing down information output from the answer generation unit (¶¶ [0045] and [0046], wherein if the answerer is unavailable or if they are unable to answer the question effectively, this may be interpreted as an impossibility to answer the question).

As to claim 9, the claim is rejected for reasons similar to those given for claim 1 above. Namely, the citations of Ventilla given above for claim 1 also anticipate the subject matter of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is (571)270-1244. The examiner can normally be reached Mon & Thu-Sat: 9 AM to 7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/19/2022